Title: From George Washington to William Stephens Smith, 7 September 1782
From: Washington, George
To: Smith, William Stephens


                  Dear Sir
                     
                     Head Quarters 7th Septemr 1782
                  
                  I, a few days ago, reced your favor of the 28th of Augt from Pompton—You certainly cannot be deemed reprehensible for making use of this time of leisure to pay a visit to your family and friends—after so long an absence.
                  When I mentioned you to the Commander of the combined Forces in the West Indies, in the terms to which you allude, I confess I did not imagine you had any intention of returning to my Family again.  I am persuaded you will attribute the expression to the real motive, that of wishing to recommend you in the strongest manner to a Gentlemen intirely a stranger to me, by acquainting him that you had served in a character of the first importance and confidence.
                  You know too well the difficulties attending the appointment of an officer to a command, who is not of the Line, to wish to interrupt the harmony of the Army by accepting such an appointment—indeed the Light Corps which could afford the only opening is compleated—there is but one thing at present in my nomination which would be worth your acceptance—it is that of Commy of Prisoners—but perhaps you may not think it so, when you see, by the inclosed extract from the new arrangement of the department, that you are not to be allowed a Deputy or even Clerk to assist you—The Official Business will be weighty and will require constant attention and the utmost accuracy.  If, however, you will undertake it upon its present terms—I shall with pleasure confer it upon you.  I shall be glad of your answer without loss of time.
                  If you accept, I think it will be well for you to attend a meeting of Commissioners which is to commence at Tapaan the 18th of this Month—you would there probably gain an insight into the Business of the Office which would be extremely useful to you in future.  I am &a.
                  
               